UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52498 FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-3737811 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3027 Townsgate Road, Suite 300 Westlake Village, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805)322-9655 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 28,182,048 shares of Common Stock, $0.01 par value, as of May5, 2010 FIRST CALIFORNIA FINANCIAL GROUP, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March31, 2010 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures about Market Risk 42 Item4T Controls and Procedures 42 PART II—OTHER INFORMATION Item1 Legal Proceedings 43 Item1A Risk Factors 43 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 43 Item3 Defaults Upon Senior Securities 43 Item4 Other Information 43 Item5 Exhibits 43 SIGNATURES 44 2 PART I—FINANCIAL INFORMATION Item1.Financial Statements FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) (in thousands, except share and per share data) March31, December31, Cash and due from banks $ $ Interest bearing deposits with other banks Securities available-for-sale, at fair value Loans, net Premises and equipment, net Goodwill Other intangibles, net Deferred tax assets, net Cash surrender value of life insurance Foreclosed property Accrued interest receivable and other assets Total assets $ $ Non-interest checking $ $ Interest checking Money market and savings Certificates of deposit, under $100,000 Certificates of deposit, $100,000 and over Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Perpetual preferred stock; authorized 2,500,000 shares Series A - $0.01 par value, 1,000 shares issued and outstanding as of March31, 2010 and December31, 2009 Series B - $0.01 par value, 25,000 shares issued and outstanding as of March31, 2010 and December31, 2009 Common stock, $0.01 par value; authorized 100,000,000 shares; 28,528,449 shares issued at March 31, 2010 and 11,969,294 shares issued at December31, 2009; 28,182,048 and 11,622,893 shares outstanding at March31, 2010 and December31, 2009 Additional paid-in capital Treasury stock, 346,401 shares at cost at March31, 2010 and at December31, 2009 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) ThreeMonthsEndedMarch31, (in thousands, except per share data) Interest and fees on loans $ $ Interest on securities Interest on federal funds sold and interest bearing deposits 20 55 Total interest income Interest on deposits Interest on borrowings Interest on junior subordinated debentures Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Service charges on deposit accounts and other banking-related fees Loan sales and commissions 16 9 Net gain on sale of securities Impairment loss on securities ) — Earnings on cash surrender value of life insurance Other income 22 78 Total noninterest income Salaries and employee benefits Premises and equipment Data processing Legal, audit, and other professional services Printing, stationery, and supplies 12 Telephone Directors’ expense Advertising, marketing and business development Postage 56 55 Insurance and regulatory assessments Net loss on and expense of foreclosed property 78 — Amortization of intangible assets Other expenses Total noninterest expense Income (loss) before provision for income taxes ) Provision (benefit) for income taxes 79 ) Net income (loss) ) Preferred stock dividends ) ) Net loss available to common stockholders $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $
